Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 21, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154819                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
                                                                                                                      Justices
  HARMONY MONTESSORI CENTER,
          Petitioner-Appellant,
  v                                                                 SC: 154819
                                                                    COA: 326870
                                                                    Tax Tribunal: 00-370214
  CITY OF OAK PARK,
            Respondent-Appellee.

  _________________________________________/

           On order of the Court, the application for leave to appeal the October 13, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether Ladies Literary Club v Grand Rapids, 409 Mich. 748 (1980), and
  David Walcott Kendall Memorial School v Grand Rapids, 11 Mich. App. 231 (1968),
  continue to provide the appropriate test of what constitutes a “nonprofit . . . educational
  . . . institution[]” under MCL 211.7n. The parties should not submit mere restatements of
  their application papers.

        Persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 21, 2017
           s0614
                                                                               Clerk